Citation Nr: 1008703	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES 

1.  Entitlement to an increased rating in excess of 20 
percent for L5-S1 facet articulation, claimed as back pain.  

2.  Entitlement to an effective date earlier than September 
1, 2009, for the addition of the Veteran's son, E.G.S., as a 
dependent.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to April 
2004.  

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from an October 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which, in pertinent 
part, denied entitlement to an increased rating for L5-S1 
facet articulation.  

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at a videoconference hearing in April 
2008.  A transcript of this hearing is of record.  

The Board remanded the increased rating claim for additional 
development in May 2008.  The case has been return for 
further appellate action.  

Subsequently, in an August 2009 administrative decision, the 
RO added the Veteran's son, E. G. S., as a dependency, 
effective September 1, 2009.  The Veteran filed a notice of 
disagreement (NOD) with regard to the effective date 
assigned.

The appeal again is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action, on his part, is required.


REMAND

In compliance with the Board's May 2008 remand, the VA gave 
the Veteran additional notice of what was needed to 
substantiate his increased rating claim and asked him to 
provide the dates and nature of any job-related injuries for 
which he has sought workers' compensation benefits and to 
identify healthcare providers who had treated him for these 
injuries and to obtain authorization from the Veteran for 
release of such information.  The VA obtained additional VA 
and private treatment records and associated them with the 
record.  However, the Veteran did not provide the job-related 
injury information and, although the Veteran was given a 
neurological and orthopedic examination in November 2008, it 
was not performed by a physician but by a physician's 
assistant.  Given the nature of the Veteran's injuries, the 
Board felt that it was important that he be provided an 
examination by a qualified physician.  

As the Board's May 2008 remand order has not been complied 
with, another remand of the increased rating claim is 
necessary for an examination to be performed by a physician.  
See Stegall v. West, 11 Vet. App 268 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  

To ensure that all due process requirements are met, the VA 
should also give the Veteran another opportunity to present 
additional information and/or evidence pertinent to his 
increased rating claim.  During the April 2008 hearing before 
the Board, the Veteran stated that he would be able to 
provide the records associated with all of his workers' 
compensation claims or provide the information and dates of 
those injuries and claims so that VA may acquire those 
records on his behalf.  To this date, the Veteran has not 
provided the necessary information to obtain those records.  
The Veteran is strongly advised to provide VA with this 
information so that his claim may be adjudicated 
appropriately. 

Furthermore, in September 2009, the RO received the Veteran's 
NOD to the effective date of the grant of dependency benefits 
for his son, E. G. S.  A statement of the case (SOC) has not 
been issued as it relates to this issue.  The Board is 
required to remand the case for an SOC in accord with the 
holding in Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board emphasizes, however, that to obtain appellate review of 
an issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his 
representative an SOC addressing the 
claim for entitlement to an earlier 
effective date for the addition of the 
Veteran's son, E.G.S., as a dependent.  
Along with the SOC, furnish to the 
Veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (entitlement to an earlier 
effective date for the addition of the 
Veteran's son, E.G.S., as a dependent) 
may be obtained only if a timely appeal 
is perfected. 

2.  Send a letter to the Veteran and his 
representative, asking the Veteran to 
provide the dates and nature of any job-
related injuries for which he has sought 
workers' compensation benefits and to 
identify healthcare providers who had 
treated him for these injuries and to 
provide appropriate authorization for 
release of information.  Then, undertake 
appropriate action to obtain copy(ies) of 
any determination on the Veteran's 
award/denial of workman's compensation 
benefits for such job-related injuries 
and accompanying medical records.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the increased rating claim within the 
one-year period).

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the Veteran's response 
has expired, arrange for him to undergo 
VA neurological and orthopedic 
examination(s), by a physician(s), at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his/her examination of the Veteran.

The entire claims file must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All indicated tests and 
studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis. Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed report.

The neurological examiner should 
determine if any of the Veteran's 
neurological symptomatology is medically 
related to, or a progression of, his 
service-connected low back disability and 
should identify the existence, and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's low back disability.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician, if any).  The examiner 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the Veteran's 
daily life and economic adaptability.

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
Veteran's service-connected low back 
disability.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
lumbosacral spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
comment on the effect of such symptoms on 
the Veteran's daily life and economic 
adaptability.

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should also ascertain 
the extent of impairment attributable to 
the Veteran's service-connected low back 
disability, particularly with respect to 
locomotion and any possible loss of use 
of any extremity.  The examiner should 
report whether the Veteran has lost the 
use of his lower extremities so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
(The term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.)

The orthopedic examiner should also 
specifically indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis 
(specifically whether the entire, or the 
entire thoracolumbar, spine is 
ankylosed).

If a diagnosis of intervertebral disc 
syndrome (IVDS) is confirmed on 
neurologic examination and found to be 
medically related to the Veteran's 
service-connected back disability, the 
orthopedic examiner should also render 
findings particularly responsive to the 
criteria for rating IVDS.  The examiner 
should comment as to the existence and 
frequency of any of the Veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
If the Veteran has incapacitating 
episodes associated with his low back 
disability, the examiner should indicate 
whether, over the last 12-month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least 4 weeks, 
but less than 6 weeks, or (b) at least 6 
weeks.

Both examiners should offer an opinion as 
to whether it is possible to separate 
symptoms of the Veteran's nonservice-
connected residuals of job-related 
injuries from those of his service- 
connected low back disability.  See 
Mittleider v. West, 11 Vet. App. 181 
(1998) (where it is not possible to 
distinguish the effects of a nonservice-
connected condition from those of a 
service-connected one, the reasonable 
doubt doctrine dictates that all symptoms 
be attributed to the Veteran's service-
connected disability).
 
4.  If the Veteran fails to report to any 
scheduled examination, obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, ensure 
that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the higher rating claim.  If 
the Veteran fails, without good cause, to 
report to any scheduled VA 
examination(s), the VA should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
all applicable diagnostic codes under 38 
C.F.R. §§ 4.71a and 4.124a, and 
consideration as to whether a separate 
rating for any neurological problems, 
pursuant to Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994), and/or whether 
"staged rating," pursuant to the Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 
(2007), is warranted.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


